Citation Nr: 1716326	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Army from October 1966 to October 1970, including service in Vietnam.  He passed away in March 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota, which denied service connection for cause of the Veteran's death.  The claims file was subsequently transferred to the RO in Oakland, California.

The Board notes that the appellant withdrew her request for a hearing in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim for entitlement to service connection for the Veteran's cause of death.

The appellant contends that the Veteran's death was due to a service-connected disability.  Specifically, she and her representative contend that the Veteran's heart disability was incurred in service due to Agent Orange exposure.

The Veteran's death certificate in March 2008 lists the cause of his death as dilated cardiomyopathy.  However, dilated cardiomyopathy is not one of the diseases that the National Academy of Sciences has found to be epidemiologically linked to herbicide exposure and is, therefore, not subject to presumptive service connection based on in-service herbicide exposure under 38 C.F.R. §§ 3.307 (a)(6), 3.309(e)  (2016). 

Prior to death, the Veteran was service-connected for a left shoulder disability and malaria.  There is no evidence of record that shows, nor does the appellant contend, that these service-connected disabilities were the immediate or underlying cause of death.  As part of the claim for service connection for the cause of death, however, the Board must determine whether service connection should have been granted for the disabilities resulting in his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).

While the Veteran is not entitled to a presumption of service connection for his heart disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Under 38 C.F.R. § 3.159 (c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service treatment records indicate that the Veteran was afforded an enlistment examination in June 1965.  The examiner noted that the Veteran had an abnormal vascular system.  However, the examiner noted that this abnormality was an asymptomatic left varicocele.  A service treatment record in May 1969 states that the Veteran was hospitalized in for cardiac arrhythmia with premature ventricular contractions with an unknown cause.  No cardiac disease was found.

In a March 1972 county government medical record, the Veteran was afforded a cardiac examination while hospitalized following a car accident.  The examiner reported that the EKG showed possible cardiac contusions and bigeminy with runs of premature ventricular contractions.  The doctor noted treatment with medication.

In May 1973, the Veteran was denied service connection for his heart condition because it was considered to be a developmental or constitutional abnormality.

Some disabilities, such as congenital or developmental defects, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2016).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service-connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

While the Veteran was afforded various VA examinations prior to his death, none clarified the nature of the Veteran's heart condition as to whether or not it was a congenital defect or disease.  Moreover, there is insufficient evidence as to whether this condition could have been aggravated beyond normal progression as a result of service.  Furthermore, it is not clear whether there is a relationship between this congenital or developmental condition and the Veteran's cause of death.  In light of this, a medical opinion is needed to develop this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate VA examiner to obtain a medical opinion.  After review of the file, the examiner should address the following:

a.  The examiner should consider and discuss the Veteran's medical records regarding his heart condition, including his enlistment examination, service treatment records from May 1969, March 1972 post-service county government medical record, January 1981 VA examination and 2005-2008 private treatment records.  Please clarify whether the Veteran's cardiac arrhythmia is a congenital defect (i.e., a condition that is more or less stationary in nature) or whether it is a congenital disease (i.e., a condition capable of improving or deteriorating). 

b.  If the heart condition is determined to be a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran had additional disability due to aggravation of the defect during service due to a superimposed disease or injury?  

c.  If the heart condition is determined to be a congenital disease, is it at least as likely as not (50 percent or greater probability) that it underwent an increase in severity during service, and if YES, whether such increase was clearly and unmistakably due to the natural progress of the condition?

d.  If the heart condition is determined to be related to the Veteran's service, the examiner should also determine whether that disease was a contributory cause of his death.  For a disease to be considered a contributory cause of death for VA purposes, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

A complete rationale should be provided for any opinion expressed.  If the examiner believes that an opinion cannot be provided without resorting to speculation, a detailed medical explanation must be provided as to why this is so.  

2. Then, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the appellant and her representative an appropriate amount of time to respond. The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




